PER CURIAM.
These consolidated emergency petitions are brought from two orders entered after a dissolution of marriage which appoint a guardian ad litem for the minor children of the parties and sua sponte appoint a psychiatrist to examine the children.
We have examined the record and find that the trial court did not depart from the essential requirements of law in appointing a guardian for the limited purpose of facilitating the father’s exercise of visitation rights. The guardian was appointed for the purpose of eliminating hostile confrontations between the parties in the presence of the children.1
The appointment of a psychiatrist to examine or treat the minor children, however, was a clear departure from the law. The competent and substantial evidence shows without dispute that the children have a beneficial and comfortable relationship with the present court-appointed psychiatrist and that introduction of another psychiatrist into these proceedings would be harmful. A compulsory mental examination has been traditionally deemed an invasion of privacy which will be tolerated only upon a showing of good cause. Schottenstein v. Schottenstein, 384 So.2d 933 (Fla. 3d DCA), rev. denied, 392 So.2d 1378 (Fla.1980).
Certiorari is granted and the order appointing a new psychiatrist to examine the children is quashed. As to the order appointing a guardian, certiorari is denied.

. Although one of the cases is brought in the names of the minor children, the parties concede that the real party is the mother as custodial parent and natural guardian. Contrary to the role he has assumed, the "guardian ad litem” has no independent authority by the order of appointment to file any pleadings or to assert any position relative to the child’s best interest in these post-dissolution proceedings, except as recommendations to the trial judge. A guardian ad litem is a guardian appointed by a court to prosecute or defend for an infant in any suit to which the infant is a party. The only parties in the present action are the divorced parents of the children.